Response to Arguments 
Specification 
	All previous objections to the specification have been overcome by the substitute specification filed Jun. 6, 2022.
	Thus, all objections to the specification are withdrawn.
Claim Objections
	As indicated in the interview summary, the objection to claim 4 has been overcome by the amendments filed Feb. 17, 2022.
	Thus, all objections to the claims have been withdrawn.
Claim Rejections
112(b)
	As indicated in the interview summary, the 112(b) rejections to claims 1 and 6 have been overcome and withdrawn. Subsequent rejections to all claim depending from claims 1 and 6 (i.e., claims 2- 5, 7- 17, and 22- 25) are also withdrawn. 
	Therefore, all 112(a) rejections are withdrawn.
Double Patenting
	Four required terminal disclaimers (TD) have been filed and approved as of Jun. 2, 2022. Specifically, the TDs are for US applications: 16/771,186, 17/630,314, and 16/372,692; as well as, US Patent Number US 11,332,500. 
	Thus, all double patent rejections have been overcome and are withdrawn.

Allowable Subject Matter
	Claims 1- 17 and 22- 25 are allowed.

Examiner’s Statement of Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  
	The closest prior art is TEUFEL, WO 2016/067035 A1, Pub: May 6, 2016, on IDS.  However, Teufel does not teach or fairly suggest a peptide ligand specific for EphA2 comprising a polypeptide comprising three cysteine residues, separated by two loop sequences, and a nonaromatic molecular scaffold which forms covalent bonds with the cysteine residues of the polypeptide such that two polypeptide loops are formed on the molecular scaffold, wherein the peptide ligand comprises the amino acid sequence: Ci(HyP)LVNPLCiiLHP(D-Asp)W(HArg)Ciii (SEQ ID NO: 1 ); wherein HyP is hydroxyproline, HArg is homoarginine and Ci, Cii and Ciii represent first, second and third cysteine residues, respectively or a pharmaceutically acceptable salt thereof, of independent claim 1. 
	Thus, the subject matter depending from claim 1 (i.e., Claims 2- 17, and 22- 25) is patentable subject matter which is novel and non-obvious over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/Kevin S Orwig/Primary Examiner, Art Unit 1658